            Case 1:21-cr-00113-ABJ Document 11 Filed 02/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     :
                                                     :   Magistrate Number 20-mj-00238
                                                     :
 UNITED STATES OF AMERICA                            :
                                                     :   VIOLATIONS:
                  v.                                 :
                                                     :   18 U.S.C. § 1752(a)(1)
 SCOTT DEL MASSON,                                   :   (Entering or Remaining in Restricted
                                                     :   Building or Grounds)
         Defendant.                                  :   (Count One)
                                                     :
                                                     :   22 D.C. Code § 3302(b)
                                                     :   (Unlawful Entry Public Property)
                                                     :   (Count Two)
                                                     :
                                                     :


                                      INFORMATION

          The United States Attorney charges that:

                                           COUNT ONE

          On or about December 8, 2020, within the District of Columbia, the defendant, SCOTT

DEL MASSON, did knowingly enter and remain, and attempt to enter and remain, in a restricted

building and grounds, that is, the White House Complex and Grounds, without lawful authority to

do so.

(Entering or Remaining in Restricted Building or Ground, in violation of Title 18, United
States Code, Section 1752(a)(1))

                                          COUNT TWO

          On or about December 8, 2020, within the District of Columbia, the defendant, SCOTT

DEL MASSON, without lawful authority, did enter and attempt to enter certain public property,

that is, the White House Complex and Grounds, against the will of the United States Secret Service
          Case 1:21-cr-00113-ABJ Document 11 Filed 02/11/21 Page 2 of 2




Officers, lawfully in charge thereof.

(Unlawful Entry (Public Property), in violation of D.C. Code, Section 3302(b))



                                              Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney
                                              New York Bar Number 4444188


                                        By:
                                              MARY A. FREEMAN
                                              Wyoming Bar No. 7-5473
                                              Special Assistant U.S. Attorney
                                              Federal Major Crimes
                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Mary.Freeman@usdoj.gov
                                              (202) 803-1628




                                                 2
